Citation Nr: 1504208	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right foot fracture residuals. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to a disability rating for nose fracture residuals in excess of 10 percent, to include entitlement to a separate rating for sinusitis. 

6.  Entitlement to service connection for a left foot disorder claimed as pes planus.

7.  Entitlement to a disability rating for a left knee disorder in excess of 10 percent. 

8.  Entitlement to a disability rating for a right knee disorder in excess of 10 percent. 

9.  Entitlement to service connection for acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to April 1988.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the RO in Muskogee, Oklahoma.

In September 2014, the Veteran testified at a Board hearing chaired by the undersigned Veterans Law Judge via videoconference and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issues of entitlement to service connection for acquired psychiatric disorder and a left foot disorder, and entitlement to increased ratings for right and left knee disabilities, are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On the record of the Board hearing, prior to the promulgation of a decision on the issue of entitlement to service connection for right foot fracture residuals, the Veteran requested a withdrawal of the appeal as to that issue, therefore the Board no longer has jurisdiction over it.

2.  In an unappealed June 1990 rating decision, the RO denied service connection for claimed back and bilateral shoulder disorders; the evidence received since the June 1990 decision is new and material with respect to the shoulder disorder, but is not new and material with respect to the claimed back disorder. 

3.  The Veteran was treated in service for tendonitis and/or bursitis of the right and left shoulders and currently has osteoarthritis of the right and left shoulder; arthritis of the bilateral shoulders did not become manifest to a compensable degree within one year of service separation; no current right or left shoulder disorder is related to service.  

4.  For the entire period of this appeal, the Veteran's nose fracture residuals have been manifested by a septal deviation and sinusitis with at least three non-incapacitating episodes per year of sinusitis characterized by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for right foot fracture residuals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for a back disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

3.  The criteria for reopening the claim of entitlement to service connection for a bilateral shoulder disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

4.  A bilateral shoulder disorder was not incurred in service; arthritis of the right or left shoulder is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  The criteria for a disability rating higher than 10 percent for septal deviation, residual of a nose fracture, have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6502, 6513 (2014).

6.  The criteria for a separate disability rating of 30 percent for sinusitis, residual of a nose fracture, are met; the criteria for a disability rating in excess of 30 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6513 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal as to the issue of entitlement to service connection for right foot fracture residuals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  

Applications to Reopen Service Connection

In a June 1990 rating decision, the RO denied service connection for a claimed back disorder and a claimed bilateral shoulder disorder.  

At the time of the June 1990 decision, the medical evidence of record consisted of service treatment records, VA outpatient records, and a VA examination dated in May 1990.  The service records showed treatment for shoulder pain (left-February 21, 1986, right-March 11, 1988) and resulting diagnoses of bursitis.  There was no treatment for back complaints at any time during service.  Post-service clinical records included a VA examination in May 1990, which revealed normal range of motion of the shoulders with normal X-rays and no abnormalities found on examination.  X-rays of the back were also normal; there was no limitation of motion, and no tenderness or muscle spasms.  There were no diagnoses pertinent to the back or shoulders.  

Although the Veteran disagreed with the June 1990 decision, he did not perfect the appeal following receipt of the statement of the case.  Moreover, as will be discussed in more detail below, he did not submit new and material evidence regarding the issue within one year of the June 1990 decision.  Therefore, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  

In this case, the RO obtained the Veteran's service personnel records after the June 1990 decision.  However, a review of those records reveals that they are not relevant to either issue.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Evidence received since the June 1990 decision includes VA treatment records, and additional statements from the Veteran and his representative.  The VA outpatient records revealed treatment for recurrent dislocation of the left shoulder (see March 16, 2005 orthopedic consultation) and diagnoses of mild acromioclavicular osteoarthritis of the right shoulder and moderate acromioclavicular osteoarthritis of the left shoulder (see January 2011 VA examination).  

As a current disability of the shoulders was an unestablished fact at the time of the June 1990 rating decision, and as the evidence received since the June 1990 decision relates to that unestablished fact, is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim, the Board finds that new and material evidence has been received and reopening of the claim of entitlement to service connection for bilateral shoulder disorders is warranted.  

The evidence received since the June 1990 decision reflects complaints of back pain but does not establish a current diagnosed back disorder, nor does it relate any such disorder to service.  As the evidence does not relate to any unestablished fact, is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim, the Board finds that new and material evidence has not been received, and reopening of the claim of entitlement to service connection for a back disorder is not warranted.  

As the Veteran has not fulfilled the threshold burden of submitting or otherwise identifying new and material evidence to reopen the finally disallowed back claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection requires (1) competent evidence of a current disability; (2) competent evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veterans Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Service Connection-Bilateral Shoulder Disorder

The Veteran is seeking service connection for current disabilities of the bilateral shoulders.  He contends that he injured his shoulders in service and that current shoulder disorders are related to service.  

Service treatment records reveal that the Veteran was treated on February 24, 1986 for shoulder bursitis, and was given a duty restriction of lifting and reaching.  On March 1, 1988, the Veteran was treated for right shoulder ache with symptoms noted to be intermittent for 2 years.  The assessment was tendonitis/bursitis.  On March 11, 1988, the Veteran was given a duty restriction for lifting in excess of 10 pounds until March 30, 1988.  The service treatment records do not contain a service separation examination. 

After service, the first reference to a shoulder disorder comes in a March 1990 claim.  At that time, the Veteran was afforded a VA examination.  The Veteran's shoulders were clinically normal with normal X-rays and normal range of motion.  There was no pertinent diagnosis.  

The next reference to a shoulder disorder comes in a November 2000 VA treatment record, at which time it was noted that the Veteran had received steroid injections in his shoulders and had various joint complaints for "nearly 20 years."   The diagnosis was arthritis of multiple joints (joints not specified).  The examiner noted there was degenerative arthritis in the knees, but noted that "[s]ome of his symptoms are consistent with inflammatory arthritis."  

In a March 16, 2005 VA orthopedic consultation, it was noted that the Veteran had recurrent dislocation of the left shoulder, which had been dislocated many times "beginning when he was on active duty in the military."  The Board notes however, that the Veteran addressed this statement at a January 2011 VA examination and clarified that he did not intend actual dislocations, but intended to describe recurrent "popping" of the shoulder.  X-rays in March 2005 revealed osteoarthritis in the acromioclavicular joint.  A June 2005 note indicates no rotator cuff tear per arthrogram.  An August 2005 treatment note includes a diagnosis of mild rotator cuff tendonitis.  

The Veteran was afforded a VA examination in January 2011.  At that time, the Veteran related identical incidents with respect to each shoulder in which he was lifting munitions onto an aircraft and developed pain in the shoulder.  He did not state whether each injury occurred during the same incident, or whether there were different incidents.  With respect to each shoulder, the Veteran recounted having been treated on multiple occasions during service, and having been prescribed anti-inflammatories and physical therapy, as well as limited duty.  He reported that, after service, he did not seek treatment again until 2000.  He also recounted having injured his left shoulder after service, in April 2005, while lifting an all-terrain vehicle, and being diagnosed with rotator cuff tendonitis at that time.  The examiner diagnosed bilateral acromioclavicular osteoarthritis.  The examiner opined that each condition was less likely as not a result of any in-service injury.  The examiner related each condition to post service events and the normal process of aging.  The rationale included the normal findings on VA examination in 1990 and the lack of treatment from that point until the 2000 treatment record.  

As the opinion of the January 2011 examiner is based on a review of, and accurate discussion of, the Veteran's clinical history in service and post-service and is supported by a rationale that is based on that history and on concurrent clinical findings, the opinion is adequate and provides probative and persuasive evidence against a nexus between the current shoulder disorders and service.  

There is no medical opinion that purports to relate a current shoulder disorder to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, relating a disability such as arthritis to a remote event, particularly where intervening medical evaluations were normal, falls outside the realm of common knowledge of a lay person and requires medical knowledge.  See Jandreau, 492 F.3d at 1377.  

As no current right or left shoulder disorder is related to service, the Board concludes that service connection for right and left shoulder disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Evaluation of Nose Fracture Residuals

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

In a June 1990 rating decision, the RO granted service connection and assigned an initial 10 percent rating for "Residuals, fractured tip of nasal bone with deviated septum and sinusitis" pursuant to Diagnostic Code 6502, effective March 9, 1990.  The current appeal arises from a claim received at the RO on August 31, 2009.  

Under Diagnostic Code 6502, a deviated septum warrants a maximum rating of 10 percent if there is a 50 percent obstruction of the nasal passages on both sides, or a complete obstruction on one side.  See 38 C.F.R. § 4.97, Diagnostic Code 6502.  

On VA examination in October 2010, the examiner initially found no nasal obstruction and no deviated septum.  However, the examiner subsequently amended his report to clarify that there was a "slight" bilateral septal deviation.  As the maximum rating of 10 percent has been assigned for the service-connected deviated septum, a higher rating is not available.  

The Board observes that as the grant of service connection specifically includes the separate and distinct diagnoses of sinusitis and a deviated septum, the possibility of a separate rating for sinusitis will be considered.  

All forms of sinusitis are evaluated under the General Rating Formula for Sinusitis.  Under that formula, a 50 percent rating is for application following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A 30 percent rating is for assignment with three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 10 percent rating requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 0 percent rating is for application where detected by X-ray only.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The Board notes that, although the Veteran has a diagnosis of allergic rhinitis (see October 2009 VA examination report at page 1, noting the presence of rhinitis of allergic origin), allergic rhinitis is not a service-connected disability.  Moreover, due to the traumatic nature of the service-connected disability, there is no suggestion that allergic rhinitis would likely be associated with either service-connected disability (deviated septum or sinusitis), or that a medical opinion is necessary to address such a relationship.  Nevertheless, symptoms that may either be associated with the nonservice-connected allergic rhinitis or with the service-connected sinusitis, e.g., congestion, will be considered as part of the service-connected disability in the absence of medical evidence to the contrary.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The report of a VA examination in October 2009 reveals the Veteran's account of sinus problems causing incapacitation as often as 2 times per month, with each incident lasting 1 week.  According to the Veteran, the sinus attacks are associated with headaches; however, there is no antibiotic treatment for these attacks.  The Veteran reported purulent discharge from the nose and pain during these attacks.  There is no crusting or bone infection.  

Examination revealed no partial loss of the nose, no partial loss of the ala ("wing of the nose: the flaring cartilaginous expansion forming the outer side of each naris"; Dorland's Illustrated Medical Dictionary, 31st edition, page 43), no nasal polyps, no scar, and no disfigurement.  The examiner noted maxillary sinusitis with tenderness.  There was no purulent discharge from the nose.  X-rays were interpreted as normal (but see clarification noted above regarding septal deviation).  

Based on competent evidence establishing more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, the Board finds that the criteria for a separate 30 percent rating for sinusitis are met.  However, a rating in excess of 30 percent is not warranted as there has been no radical surgery, no repeated surgeries, and no chronic osteomyelitis.  The Veteran does not assert that he has undergone surgery or that his condition is associated with chronic osteomyelitis.  Therefore, to the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2014), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected nose fracture residuals are manifested by signs and symptoms such as headaches, nasal congestion, difficulty breathing through the nose, and purulent discharge.  These signs and symptoms and their resulting impairment are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the nose and sinuses provide disability ratings on the basis of nasal structural changes and infection of the nose and sinuses, as well as the impact of these problems on breathing and daily function.  

In summary, the schedular criteria contemplate a variety of manifestations of functional loss.  The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, and there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in September 2009 and November 2009 under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the nose fracture residuals and shoulder claims, as well as a medical opinion addressing the etiology of the current shoulder disorders.  The Veteran has made no specific allegations as to the inadequacy of the opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the undersigned Veterans Law Judge informed the Veteran of the basis for the denials of his claims and of the evidence necessary to substantiate the claims.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

The appeal of the issue of entitlement to service connection for right foot fracture residuals is dismissed.

Reopening of the claim of entitlement to service connection for a back disorder is denied.

Reopening of the claim of entitlement to service connection for a bilateral shoulder disorder is granted.

Service connection for a bilateral shoulder disorder is denied.

A disability rating in excess of 10 percent for a septal deviation is denied.

A disability rating of 30 percent, but not higher, for sinusitis is granted.  


REMAND

The most recent examination of the Veteran's knees was conducted in October 2009.  At the Board hearing, the Veteran testified that his knees had worsened since the most recent examination and that he had been recommended to have bilateral knee replacement surgery.  The VA outpatient records do not contain sufficient information to confirm this report or to properly evaluate the current condition of the Veteran's knees.  As there is competent evidence of a worsening in the condition of the knees since the most recent examination, the Board finds that a new examination is necessary to evaluate the claims.

Regarding the Veteran's PTSD claim, the record includes a diagnosis of PTSD by a VA psychologist on July 20, 2011.  Among the stressors noted was the following: 

The Veteran also talked about having been deployed to Germany for three years and in that time being under constant watch against bombings by the Red Army Faction.  He said that during those years, six terrorist bombs killed base personnel when they were in the nearby town.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the amendment to 38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Here, while the above stressor is related to such veteran's fear of hostile military or terrorist activity, it is unclear from the report whether this stressor is sufficient in itself to support a diagnosis of PTSD.  The Board also notes that the July 2011 report is the only report of record which includes a diagnosis of PTSD.  The results of multiple other examinations conclude that PTSD is not an appropriate diagnosis.  As no other stressor has been confirmed, the Board finds that additional development is necessary to determine whether the diagnosis of PTSD is clinically supported, and whether the Veteran's fear of hostile military or terrorist activity is sufficient to support the diagnosis.  

Regarding the claimed left foot disorder, the Veteran asserts that pes planus predated service and was aggravated by service.  As a foot disorder was not noted at examination acceptance and enrollment into service, the presumption of soundness attaches.  Therefore, it is presumed that pes planus did not predate service.  This finding is favorable to the claim notwithstanding the Veteran's assertions to the contrary.  To rebut this presumption, clear and unmistakable evidence must demonstrate that pes planus predated service and was not aggravated by service.  

Service treatment records reveal that the Veteran was treated for foot pain on March 18, 1980.  There was no history of trauma noted.  The examiner observed mild pes planus and prescribd arch supports.  A physical profile serial report dated March 18, 1980 reveals that the Veteran experienced foot pain and was given a temporary restriction (until March 21, 1980) against running, prolonged standing (over 45 minutes) and "PC."  

After service, the first reference to pes planus of either foot comes in the current September 2009 claim, more than 2 decades after service separation.  The Veteran complained of right foot pain in the initial March 1990 claim, and both feet were examined by a VA examiner in May 1990.  X-rays and range of motion of both feet were normal, and the arches were found to be "essentially normal." 

The Veteran again complained of pain in the left foot and swelling of the middle toe to a VA internal medicine physician in November 2000.  An X-ray was taken at that time and no abnormality was found.  The impression was "[n]ormal exam."  

Based on the presumed normal left foot at service entry, the finding of mild left pes planus in service, and the Veteran's current complaint of left foot symptoms, the Board finds that a nexus opinion regarding the claimed left foot disorder is necessary to resolve the claim.  

Accordingly, the claims are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current degree of severity of his service-connected knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner should address all current manifestations of the service-connected knee disorders and assess their severity in terms of the rating schedule.  

2.  Schedule the Veteran for an appropriate VA examination by a VA psychiatrist or psychologist to determine the nature and etiology of the Veteran's claimed psychiatric disorder, to include whether the Veteran has PTSD, and whether his fear of hostile military or terrorist activity is a sufficient stressor to support the diagnosis.  

If PTSD is diagnosed, the examiner should provide an opinion as to whether PTSD is at least as likely as not (at least a 50 percent probability) related to the Veteran's fear of hostile military or terrorist activity during service.  The examiner is advised that no other stressor has been confirmed in this case.  If PTSD is not diagnosed, please describe the criteria found to be lacking.

If any psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether such disorder is at least as likely as not (at least a 50 percent probability) related to an injury or disease in service.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current left foot disorder.  The examiner is asked to provide all current diagnoses pertaining to the left foot and to state specifically whether left pes planus is present.  

For any current left foot disorder other than pes planus, provide an opinion as to whether such disorder was at least as likely as not (at least a 50 percent probability) caused by an injury or disease in service, or was at least as likely as not caused or permanently worsened by left pes planus (if diagnosed).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

4.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the rating claims.  See 38 C.F.R. § 3.655 (2014). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


